                       Case 1:19-cv-11161-JMF Document 5 Filed 12/06/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                    KAREN MCDOUGAL                                 )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:19-cv-11161-JMF
              FOX NEWS NETWORK, LLC,                               )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          PLAINTIFF KAREN MCDOUGAL                                                                                            .


Date:          12/06/2019                                                               /s/ Eric R. Bernstein, Esq.
                                                                                            Attorney’s signature


                                                                                         ERIC R. BERNSTEIN,
                                                                                        Printed name and bar number
                                                                                               2936904
                                                                                     260 Madison Avenue 18th floor
                                                                                      New York, New York 10016

                                                                                                  Address

                                                                                     ebernstein@nyleglajustice.com
                                                                                              E-mail address

                                                                                             (212) 683-1530
                                                                                             Telephone number

                                                                                             (646) 219-4810
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
